

114 S3012 IS: Public Engagement at FERC Act
U.S. Senate
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3012IN THE SENATE OF THE UNITED STATESMay 26, 2016Mrs. Shaheen (for herself and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Federal Power Act to establish an Office of Public Participation and Consumer
			 Advocacy.
	
 1.Short titleThis Act may be cited as the Public Engagement at FERC Act. 2.Office of Public Participation and Consumer AdvocacySection 319 of the Federal Power Act (16 U.S.C. 825q–1) is amended to read as follows:
			
				319.Office of Public Participation and Consumer Advocacy
 (a)DefinitionsIn this section: (1)Advisory CommitteeThe term Advisory Committee means the Public and Consumer Advocacy Advisory Committee established under subsection (f)(1).
 (2)Energy customerThe term energy customer means a residential customer or a small commercial customer that receives products or services from a public utility or natural gas company under the jurisdiction of the Commission.
 (3)Natural gas companyThe term natural gas company has the meaning given the term natural-gas company in section 2 of the Natural Gas Act (15 U.S.C. 717a), as modified by section 601(a)(1)(C) of the Natural Gas Policy Act of 1978 (15 U.S.C. 3431(a)(1)(C)).
 (4)OfficeThe term Office means the Office of Public Participation and Consumer Advocacy established by subsection (b). (5)Public utilityThe term public utility has the meaning given the term in section 201(e).
 (b)EstablishmentThere is established within the Commission an office, to be known as the Office of Public Participation and Consumer Advocacy. (c)Director (1)In generalThe Office shall be headed by a Director, to be appointed by the President by and with the advice and consent of the Senate from among individuals who—
 (A)are licensed attorneys admitted to the bar of—
 (i)any State; or (ii)the District of Columbia; and
 (B)have experience relating to public utility proceedings. (2)DutiesThe Director shall coordinate assistance made available to—
 (A)the public, with respect to authorities exercised by the Commission; and
 (B)individuals and entities intervening or participating, or proposing to intervene or participate, in proceedings before the Commission.
							(3)Compensation and powers
 (A)CompensationThe Director shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code.
 (B)PowersThe Director may— (i)employ at the Office—
 (I)not more than 125 full-time professional employees at appropriate levels of the General Schedule; and
 (II)such additional support personnel as the Director determines to be necessary; and (ii)procure for the Office such temporary and intermittent services as the Director determines to be necessary.
 (d)Powers of OfficeThe Office may— (1)intervene, appear, and participate, in accordance with this section, in administrative, regulatory, or judicial proceedings on behalf of energy customers with respect to any matter concerning the rates, charges, prices, tariffs, or service of public utilities and natural gas companies, or natural gas siting and infrastructure development, under the jurisdiction of the Commission by representing the interests of the energy customers—
 (A)on any matter before the Commission concerning rates or service of such a public utility or natural gas company; or
 (B)as amicus curiae in— (i)a review in any United States court of a ruling by the Commission in such a matter; or
 (ii)a hearing or proceeding in any other Federal regulatory agency or commission relating to such a matter;
 (2)support public participation in the siting and permitting of natural gas storage and distribution infrastructure under the jurisdiction of the Commission;
 (3)monitor and review energy customer complaints and grievances on matters concerning rates or service of public utilities and natural gas companies under the jurisdiction of the Commission;
 (4)investigate independently, or within the context of a formal proceeding, the services provided by, the rates charged by, and the valuation of the properties of, public utilities and natural gas companies under the jurisdiction of the Commission;
 (5)employ means, such as public dissemination of information, consultative services, and technical assistance, to ensure, to the maximum extent practicable, that the interests of energy customers are adequately represented in the course of any hearing or proceeding described in paragraph (1);
 (6)collect data concerning rates or service of public utilities and natural gas companies under the jurisdiction of the Commission;
 (7)prepare and issue reports and recommendations; and (8)take such other actions as the Director of the Office determines to be necessary to ensure just and reasonable rates for energy customers.
						(e)Information
			 from Federal departments and agencies
						(1)In
 generalThe Director of the Office may secure directly from a Federal department or agency such information as the Director considers to be necessary to carry out this section.
						(2)Provision of
 informationOn request of the Director under paragraph (1), the head of a Federal department or agency shall provide the information to the Office, to the extent practicable and authorized by law.
						(f)Public and Consumer Advocacy Advisory Committee
 (1)EstablishmentThe Director of the Office shall establish an advisory committee, to be known as the Public and Consumer Advocacy Advisory Committee— (A)to review rates, services, and disputes; and
 (B)to make recommendations to the Director. (2)CompositionThe Advisory Committee shall—
 (A)be composed of such members as the Director determines to be appropriate; but (B)include not fewer than—
 (i)2 individuals representing State utility consumer advocates; and (ii)1 individual representing a nongovernmental organization that represents consumers.
 (3)MeetingsThe Advisory Committee shall meet at such frequency as is required to carry out the duties of the Advisory Committee.
 (4)ReportsThe Director shall publish the recommendations of the Advisory Committee on the public Internet website established for the Office.
 (5)DurationNotwithstanding any other provision of law, the Advisory Committee shall continue in operation during the period for which the Office exists.
 (6)Application of FACAExcept as otherwise specifically provided, the Advisory Committee shall be subject to the Federal Advisory Committee Act (5 U.S.C. App.).
 (g)Reports and guidanceAs the Director of the Office determines to be appropriate, the Office shall issue to the Commission and entities subject to regulation by the Commission reports and guidance—
 (1)regarding market practices; (2)proposing improvements in Commission monitoring of market practices; and
 (3)addressing potential improvements to industry and Commission practices. (h)OutreachThe Office shall promote, through outreach, publications, and, as appropriate, direct communication with entities regulated by the Commission—
 (1)improved compliance with Commission rules and orders; and (2)public participation in the siting and permitting of natural gas storage and distribution infrastructure under the jurisdiction of the Commission.
						(i)Compensation to eligible recipients for intervention or participation
 (1)Definition of eligible recipientIn this subsection, the term eligible recipient means an individual or entity— (A)that intervenes or participates in any proceeding before the Commission;
 (B)the intervention or participation of which substantially contributed to the approval, in whole or in part, of a position advocated by the individual or entity in the proceeding; and
 (C)that is— (i)an individual;
 (ii)an energy customer; or (iii)a representative of the interests of energy customers.
 (2)CompensationSubject to paragraph (3), the Commission, in accordance with regulations promulgated by the Commission, may provide to any eligible recipient compensation for reasonable attorney fees, expert witness fees, and other costs of intervening or participating in the applicable proceeding before the Commission.
 (3)RequirementThe Commission may only provide compensation under paragraph (2) if the Commission determines that— (A)the applicable proceeding is significant;
 (B)the compensation is approved by the Advisory Committee; and (C)the intervention or participation by the eligible recipient in the proceeding without receipt of compensation constitutes a significant financial hardship to the eligible recipient.
 (j)Savings clauseNothing in this section restricts or otherwise affects— (1)any right or obligation of an intervenor, participant, State utility consumer advocate, energy customer, or group of energy customers under any other applicable provision of law (including regulations); or
 (2)the work of Commission trial staff in representing the public interest and pursuing appropriate resolutions in contested matters before the Commission.
 (k)FundingOf the amounts received by the Commission for fiscal year 2016 and each fiscal year thereafter as a result of any fee imposed by the Commission, the Commission shall use such sums as are necessary to establish and provide for the operation of the Office under this section..